Order entered December 30, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01035-CV

                            MICHELLE MANAUTOU, Appellant

                                                V.

 TEACHERS INSURANCE AND ANNUITIES ASSOCIATION OF AMERICA, ET AL,
                           Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-07908-E

                                            ORDER
       We GRANT Larry E. Parrish’s December 20, 2013 unopposed sworn motion for

admission pro hac vice and Andrew Jee’s December 20, 2013 motion of resident practicing

attorney in support of non-resident attorney, Larry Parrish, for admission pro hac vice. Larry E.

Parrish shall be allowed to participate in the proceedings in this cause, including oral argument.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE